DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20-21, 24-27 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, line 24-25, recites the bypass valve being integrally secured to the cover by a connection system. Line 57-59 then recites a second bayonet connection system connects the bypass valve to the cover. It is unclear if applicant is reciting two different systems that connect the cover and the bypass valve or if the connection system and the second bayonet connection system are the same system. For examination purposes the latter is assumed.
	Regarding claim 18, claim 16, line 59, recites rigid mounting lugs of the cover. Claim 18 then recites the cover has at least one non-deformable rigid member (line 3-
	Regarding claim 26, claim 16, line 59, recites rigid mounting lugs of the cover. Claim 26, line 14-15 recites the cover has at least one rigid attachment member. It is unclear if the claim requires a rigid attachment member in addition to the rigid mounting lugs already required in claim 16 or if the rigid mounting lugs and the at least one rigid attachment member are the same. For examination purposes the latter is assumed.
	Claim 35, line 24-25, recites the bypass valve being integrally secured to the cover by a connection system. Line 55-56 then recites the bypass valve is connectable to the mounting lugs of the cover via a second bayonet connection system. It is unclear if applicant is reciting two different systems that connect the cover and the bypass valve or if the connection system and the second bayonet connection system are the same system. It is also unclear if the mounting lugs and the piece of the bypass valve directly connectable to the mounting lugs are part of the connection system, are part of the second bayonet connection system or are separate elements from each. For examination purposes the connection system and the second bayonet connection are assumed to be the same system and to comprise the mounting lugs of the cover and the piece of the bypass valve connectable to the mounting lugs.

	The additional claims are rejected as depending from claim 16.

Claim Rejections - 35 USC § 103
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 
Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection) in view of Mees et al. US 6,117,312 and Jawurek et al. US 6,251,273.

Claim 35, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) that is detachable from the remainder of the housing by unscrewing the cover from the housing, a filter insert (30) having a first and second end and extends longitudinally between the first end, which is distal relative to the outlet, and the second end, which is proximal to the outlet, the filter insert being removably received within the interior volume by engaging in a bottom portion of the housing and comprising: a filter medium (33) of annular shape which extends around a central axis defining a longitudinal axis of the filter insert, a flange (31), located toward the first end and covers an axial end of the filter medium, a bypass valve (25, 26) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume towards the first end, between a region upstream of the filter medium that is in communication with the inlet and a region downstream of the filter medium that is in communication with the outlet, the bypass valve being integrally secured to the cover by a connection system (220, 250) wherein the bypass valve: is detachable from the cover so that an assembly formed by the filter insert and the bypass valve defines a removable cartridge, forms a preassembled unit, and has a removable connection member (252) which in a locking configuration, is axially engaged with complementary securing elements (311) formed on a first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached, allows subsequent 
Mees teaches a bypass valve (20) and a first end of a filter insert are immobilized relative to one another by a bayonet type connection (80, 82) in a locking configuration (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is a known type of connection as demonstrated by Mees and would have been recognized as a functional equivalent by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, it would have been obvious to one of ordinary skill in the art as the connection of Mees allows the bypass valve to be detached from the filter element such that the filter element may be replaced without having to also replace the valve (col. 3, lines 19-31).

Claim 36, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) that is detachable from a remainder of the housing, a filter insert (30) having a first and second end and extends longitudinally between the first end, which is distal relative to the outlet, and the second end, which is proximal to the outlet, the filter insert being removably received within the interior volume by engaging in a bottom portion of the housing and comprising: a filter medium (33) of annular shape which extends around a central axis defining a longitudinal axis of the filter insert, a flange (31), located toward the first end and covers an axial end of the filter medium, a bypass valve (25, 26) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume towards the first end, between a region upstream of the filter medium that is in communication with the inlet and a region downstream of the filter medium that is in communication with the outlet, the bypass valve being 
Mees teaches the bypass valve and a first end of the filter insert are immobilized relative to one another by a bayonet type connection in a locking configuration, (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is a known type of connection as demonstrated by Mees and would have been recognized as a functional equivalent by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex 
	Likewise, bayonet type connection systems between a filter cartridge and a filter cover are well known in the art as demonstrated by Jawurek, filter cartridge (3) and bayonet connection system (4-10) (fig. 1, col. 1, lines 45-62). It would have been obvious to one of ordinary skill in the art to use the bayonet type connection of Jawurek because it forms a reliable yet releasable connection (col. 1, lines 45-62). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 16-18, 20-21, 24-27, 31-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection) in view of Mees et al. US 6,117,312, Ardes US 2018/0065067 and Brandt et al. US 7,871,515.

Claim 16, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) that is detachable from a remainder of the housing, a filter insert (30) having a first and second end and extends longitudinally between the first end, which is distal relative to the outlet, and the second end, which is proximal to the outlet, the filter insert being removably received within the interior volume by engaging in a bottom portion of the housing and comprising: a filter medium (33) of annular shape which extends around a central axis defining a longitudinal axis of the filter insert, a flange (31), located toward the first end and covers an axial end of the filter medium, a bypass valve (25, 26) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume towards the first end of the filter insert, between a region upstream of the filter medium that is in communication with the inlet and a region downstream of the filter medium that is in communication with the outlet, the bypass valve being integrally secured to the cover by a connection system (220, 250) wherein the bypass valve: is detachable from the cover so that an assembly formed by the filter insert and the bypass valve defines a removable cartridge, forms a preassembled unit, and has a removable connection member (252) which in a locking configuration, is axially engaged with complementary securing elements (311) formed on a first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached, allows subsequent disassembly of the bypass valve from the filter insert, wherein the bypass valve is configured to be integrally secured on the first end of the filter insert by a system that reversibly locks the bypass valve to the first end of the filter insert by way of a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about the central axis, wherein the bypass valve and the first end are immobilized relative to one another by a connection in the locking configuration, the complementary securing element comprise two coupling members (311) formed on the flange, projecting from a side of the flange opposite to the filter medium, and the cover is engaged with an axially protruding part of the bypass valve which protrudes axially toward the cover, beyond the two coupling members and the connection system between the bypass valve and the cover directly connects a piece of the bypass valve, including the removable connection member, to the cover (fig. 1-15, paragraph 80, 104, 143-144, 261). Girondi does not teach the bypass valve and first end of the filter insert connected by a bayonet type connection, a second bayonet connection system connecting the bypass valve to rigid mounting lugs of the cover or the axially protruding portion of the bypass valve arranged closer to the central axis than the two coupling members.
Mees teaches the bypass valve and a first end of the filter insert are immobilized relative to one another by a bayonet type connection in a locking configuration, (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is a known type of connection as demonstrated by Mees and would have been recognized as a functional equivalent by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, it would have been obvious to one of ordinary skill in the art as the connection of Mees allows the bypass valve to be detached from the filter element such that the filter element may be replaced without having to also replace the valve (col. 3, lines 19-31).
Brandt teaches a filter comprising: a housing (101) having an inlet and outlet and a cover (110) that is detachable from a remainder of the housing, a filter cartridge (102) having a first and second end and extending longitudinally between the first and second ends, a filter medium (123) and a flange (124) at the first end, the cartridge being 
	Ardes teaches a filter comprising a housing having an inlet and outlet, and a cover (2’), a filter insert removable received within the interior of the housing and comprising an annular filter medium, a flange (41.1) a bypass valve (3) secured to the cover by a connection system (23, 36), the bypass valve is connected to the filter insert by a removable connection member (39’) axially engaged with complementary securing elements (49) formed on the flange to which the bypass valve is directly attached, and allows disassembly of the bypass valve from the filter insert, the cover is engaged with an axially protruding part (36) of the bypass valve, which is protruding axially toward the cover, beyond the two coupling members and comparatively with the two coupling members, is arranged closer to the central axis (fig. 23-26). The recitation of the axially protruding part of the bypass valve being closer to the central axis than the two coupling members is merely a recitation of a rearrangement of the connection between the cover and bypass valve closer to the central axis, Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the , In re Japikse, 86 USPQ 70 (1950). Additionally, the recited locations of the connections between the bypass valve and the cover and the bypass valve and the filter insert are known in the art as demonstrated by Ardes. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 17 and 26, Girondi further teaches the cover is detachable from the rest of the housing by unscrewing (paragraph 74), the pivoting direction for the locking action corresponding to the unscrewing direction of the cover (fig. 1-15, paragraph 139); and the flange includes the complementary securing elements and constitutes a mounting flange for the bypass valve, and the housing comprises a bowl (21) in which is arranged the bottom portion of the housing, and comprising a mounting bracket, the filter insert comprising, opposite to the mounting flange, a positioning flange (32) cooperating with the mounting bracket to nest and position the cartridge coaxially on a central duct of the mounting bracket, and the cover is adapted to be screwed onto the bowl and which has at least one attachment member (220), part of the connection system, for the cartridge, the attachment member comprising a portion for driving the cartridge in rotation, at least during an unscrewing of the cover to which the cartridge is fixed (fig. 1-15).
Claim 20, Mees further teaches the two coupling members, formed on the flange to which the bypass valve is directly attached, are each provided with at least one radial arm that is located further away axially from the filter medium than the removable connection member and protrudes radially outward (fig. 1-3).

Mees teaches a filter comprising: a housing with an inlet and outlet, a filter insert comprising a filter medium and annular shape, a flange (78) on a first end of the filter insert, a bypass valve (20) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume, between a region upstream of the filter medium and a region downstream of the filter medium that is in communication with the outlet, the bypass valve is detachable from the cover so that an assembly formed by the filter insert and the bypass valve define a removable cartridge, forms a preassembled unit and has at least one removable connection member (82) which in a locking configuration, is axially engaged with complementary securing elements (80) formed on the first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached and allows subsequent disassembly by the bypass valve from the filter insert, the bypass valve is integrally secured on the first end of the filter insert by a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about a central axis, and the bypass valve has a portion that is insertable through a central passage of the flange, the insertable portion having a circumferential outer surface forming a cylindrical bearing surface, in sealing annular radial contact with a , In re Japikse, 86 USPQ 70 (1950). The recitation of the outer surface of the tubular member being axially adjacent to a lower annular end of the tubular member which defines a seat region for a valve closure member of the bypass valve is merely a recitation of orienting the valve closure member to be oriented as shown in Girondi (fig. 1) and is merely a recitation of a rearrangement of the parts taught by the prior art. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
Claim 27, Girondi further teaches the positioning flange is a single piece and includes a plugging member in communication with the outlet (fig. 1). Girondi does not teach the positioning flange being plastic. Girondi teaches the materials employed may be according to requirements (paragraph 264). Plastic parts are very common for 
Claims 24, 33 and 37, Mees further teaches the removable connection member comprises two slots (80) formed in a collar of the bypass valve and each of the two coupling members is engaging through a slot chosen amongst the two slots formed in the collar of the bypass valve (fig. 1-3); and the two coupling members are each provided with two groove portions having a different orientation, the coupling members engaging on both radial sides of the slot (fig. 1-3).
Claim 25, Girondi further teaches the flange comprises a radial portion of annular shape, and the bypass valve comprises a movable valve closure member (260) and a sealing region on which the valve closure member engages in a closed stated of the bypass valve, the seating region being axially oriented opposite to an axial abutment surface (fig. 1) and Mees further teaches the bypass valve comprises an axial abutment surface defined by the removable connection member and adapted to engage against an underside of the two coupling members, each of the two coupling members is provided with at least one radial arm located further away axially from the filter medium than the removable connection member (fig. 1-3).
Claim 31, Mees further teaches the collar extends around a bypass duct that belongs to the bypass valve, the collar including an upper face of the bypass valve, and wherein the two slots are curved and define each a portion of a circular path, positioned to be radially shifted inward relative to a peripheral area of the collar and radially shifted outward relative to an axial opening of the bypass duct, each of the two slots having a widened region and wherein the two coupling members are each provided with a radial , In re Japikse, 86 USPQ 70 (1950).
Claim 34, Girondi further teaches an outer face of the cover has a projection formed as one piece with the cover, which consists of a boss projecting outward, parallel to the central axis (fig. 1) and Ardes further teaches an outer face of the cover has a projection (22) formed as one piece with the cover, which consists of a boss projecting outward, parallel to the central axis and the axially protruding part of the bypass valve protrudes axially to enter in a hollow of the boss (fig. 24).
Claim 18, Brandt further teaches the cover has rigid mounting lugs (142) that engage against the axially protruding part of the flange so as to allow driving the cartridge in rotation when unscrewing the cover, the cartridge having protrusions (141) which engage axially with a top of the rigid mounting lugs, such that unscrewing the cover causes the cartridge to disengage from a bottom portion of the housing, each of the protrusions has a protrusion thrust surface, extending parallel to the central axis, and an elbow shape with a protrusion portion that projects perpendicular to the protrusion thrust surface, above the protrusion thrust surface and tangentially from a top of the protrusion thrust surface and the protrusions are configured to be simultaneously driven rotatably when the cover is unscrewed, by a pushing action of the rigid lugs being selectively engages against the protrusion thrust surfaces and below the protrusion portions (fig. 1-2).

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.
Applicant argues that Mees does not make any helpful teaching concerning the structure at the top of a cartridge so as to cooperate with a robust cover. Mees is not relied upon to teach this feature at connecting a cartridge to cover is taught by Girondi. Mees is merely relied upon to teach that it is known to provide a bayonet type connection between a filter element and a bypass valve. 
Applicant argues that there are not similarities between the connection of Girondi and the Jawurek that fails to disclose a valve. Jawurek is not relied on to teach a valve as Girondi teaches this feature. Jawurek teaches an alternative way to connect a filter cartridge to a cover. Substituting the connection method of Jawurek in Girondi would yield predictable results as they are functional equivalent structures that perform the same function. While modification of Girondi would be required to substitute the connection method of Jawurek, such modification is not outside the abilities of one of ordinary skill in the art. Applicant has merely used a known type of connection method, a bayonet connection, in place of the connection methods of Girondi. Using a bayonet type connections would yield predictable results and applicant has not provided any evidence to prove otherwise.
Applicant argues that Ardes concerns a different connection that Mees and Jawurek as the cover of Ardes can rotate when being screwed/unscrewed. Ardes is merely relied on to show that the recited relative radial placement of the connection .
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778